DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2016, 02/25/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0248376 (Teramoto) in view of US 2019/0109458 (Yamauchi). 


Regarding claim 1, Teramoto teaches energy generation system (Fig. 3), comprising: 
a photovoltaic (PV) array comprising a plurality of PV modules for generating direct current (DC) power (Fig. 3 photovoltaic power generating system 30 a-b); 
a plurality of battery packs, each battery pack of the plurality of battery packs being configured to store DC power generated by a respective one of the plurality of PV modules (Fig. 3 shows 
a plurality of power converter pairs (Fig. 3 DC/DC converters 14a-b and DC/AC converters 11a-b) coupled to the plurality of PV modules and to the plurality of battery packs (Fig. 3 shows the converter pairs also coupled to the battery packs 20a+13a, 20b+13b), the plurality of power converter pairs being configured to convert the generated DC power to alternating current (AC) power (Fig. 3 DC/AC converter 11a-b), each power converter pair of the plurality of power converter pairs comprises a DC-to-DC converter directly coupled to a DC-to-AC inverter (Fig. 3), wherein the DC-to-DC converter is directly coupled to a respective PV module (Fig. 3 DC/DC converter 14 a-b are directly coupled to the respective PV modules 30 a-b) and directly coupled to a respective battery pack (Fig. 3 shows the DC/DC converter 14a-b are directly coupled to the battery pack comprising 20a-b + 13 a-b), wherein each battery pack of the plurality of battery packs (Fig. 3 storage batteries 21 a-b are connected to DC/DC converters 13 a-b) is configured to output stored DC power to the respective DC-to-DC converter of the respective power converter pair [0023, 0058-0062].
	However, Teramoto does not teach wherein each battery pack of the plurality of battery packs is configured to output stored DC power only to the respective DC-to-DC converter of the respective power converter pair. 
	However, Yamauchi teaches wherein each battery pack of the plurality of battery packs is configured to output stored DC power only to the respective DC-to-DC converter of the respective power converter pair (Fig. 1 shows the secondary battery 102 output stored DC power 
	It would have been obvious to one with ordinary skill in the art to have the DC/DC converter of the converter paid to be connected to the battery pack in order to ensure the battery power to be conditioned according to the load requirements. 

Regarding claim 3, Teramoto teaches wherein each battery pack of the plurality of battery packs is electrically coupled to the respective DC- to-DC converter (Fig. 3).
	However, Teramoto does not teach battery pack electrically coupled only to the respective DC- to-DC converter.
	However, Yamauchi teaches battery pack electrically coupled only to the respective DC- to-DC converter (Fig. 1 shows the secondary battery 102 output stored DC power only to DC/DC converter 111 of the respective power converter pair comprising of DC-DC converter 111 and inverter 112) [0029-0030]. 
	It would have been obvious to one with ordinary skill in the art to have the DC/DC converter of the converter paid to be connected to the battery pack in order to ensure the battery power to be conditioned according to the load requirements. 


Regarding claim 4, Teramoto teaches wherein each battery pack is coupled to its respective power converter pair through a power cable that is plugged into a socket of a housing for the respective power converter pair (Fig. 3 shows the DC/AC converter goes into the grid) [0035].


Regarding claim 5, Teramoto teaches wherein the plurality of power converter pairs and the plurality of battery packs form a plurality of micro-batteries, each micro- battery comprising a power converter pair and a respective battery pack (Fig. 3).

Regarding claim 6, Teramoto teaches wherein the plurality of micro- batteries are serially connected [0020].

Regarding claim 7, Teramoto teaches wherein the plurality of PV modules and the plurality of micro-batteries are equal in number (Fig. 3).

Regarding claim 8, Teramoto teaches wherein each micro-battery is coupled to a different PV module (Fig. 3). 


Regarding claim 9, Teramoto teaches wherein each micro-battery is coupled to less than all PV modules of the plurality of PV modules (Fig. 3).


Regarding claim 11, Teramoto teaches wherein each battery pack includes battery cells and a battery management system (BMS) (Fig. 3 monitoring unit 22 a-b) [0020].



	However, Teramoto does not teach wherein each battery pack of the plurality of battery packs is configured to output stored DC power only to the respective DC-to-DC converter of the respective power converter pair. 
	However, Yamauchi teaches wherein each battery pack of the plurality of battery packs is configured to output stored DC power only to the respective DC-to-DC converter of the respective power converter pair (Fig. 1 shows the secondary battery 102 output stored DC power only to DC/DC converter 111 of the respective power converter pair comprising of DC-DC converter 111 and inverter 112) [0029-0030]. 



Regarding claim 16, Teramoto teaches wherein the plurality of micro- batteries are coupled to less than all PV modules of the plurality of PV modules (Fig. 3) [0020-0021].


Regarding claim 17, Teramoto teaches wherein the battery pack comprises battery cells and a battery management system (BMS) (Fig. 3 monitoring unit 22 a-b).


Claims 2, 12, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0248376 (Teramoto) in view of US 2019/0109458 (Yamauchi) further in view of US 2015/0288185 (Ellerkamp).

Regarding claim 2, Teramoto teaches wherein the DC-to-DC converter of each power converter pair (Fig. 3 DC/DC converters 14a-b and DC/AC converters 11 a-b). 
However, Teramoto and Yamauchi does not teach DC-DC converter is configured to buck and boost the generated DC power from the respective PV module.
	However, Ellerkamp teaches buck and boost function of the DC-DC converter [0035].



Regarding claim 12, Teramoto teaches wherein each battery pack further comprises a battery pack DC-to-DC converter (Fig. 3). 
However, Teramoto and Yamauchi does not teach configured to buck and boost DC power from the DC-to-DC converter.
However, Ellerkamp teaches configured to buck and boost DC power from the DC-to-DC converter [0035].
	It would have been obvious to one with ordinary skill in the art to have a buck and boost DC-DC converter in order to maintain a certain level of DC output power. 


Regarding claim 14, Teramoto teaches wherein the DC-to-DC converter, the DC-to-AC inverter, and the battery pack are housed within the same enclosure [0019].
	However, Teramoto does not teach buck and boost DC-DC converter. 
	However, Ellerkamp teaches buck and boost DC-DC converter [0035]. 
	It would have been obvious to one with ordinary skill in the art to have a buck and boost DC-DC converter in order to maintain a certain level of DC output power.



However, Teramoto does not teach buck and boost DC-DC converter. 
	However, Ellerkamp teaches buck and boost DC-DC converter [0035]. 
	It would have been obvious to one with ordinary skill in the art to have a buck and boost DC-DC converter in order to maintain a certain level of DC output power.

Regarding claim 19, Teramoto teaches energy generation device (Fig. 3), comprising: a direct current (DC)-to-DC converter directly coupled to a photovoltaic (PV) module and configured to convert a DC input power from the PV module to a converted DC power (Fig. 3 photovoltaic power generating system 30 a-b); a DC-to-alternating current (AC) converter directly coupled to the DC-to-DC converter and configured to convert the converted DC power to AC power (Fig. 3 DC/AC converter 11 a-b); and a battery pack (Fig. 3 battery pack comprising of battery 21 a + DC/DC converter 13a) directly coupled to the DC-to-DC converter (Fig. 3 DC-DC converter 13 a-b), the battery pack configured to store DC power generated by the PV module through the DC-to-DC converter and discharge the stored DC power to the DC-to-DC converter [0023, 0058-0062].
However, Teramoto does not teach wherein each battery pack of the plurality of battery packs is configured to output stored DC power only to the respective DC-to-DC converter of the respective power converter pair. 
	However, Yamauchi teaches wherein each battery pack of the plurality of battery packs is configured to output stored DC power only to the respective DC-to-DC converter of the respective power converter pair (Fig. 1 shows the secondary battery 102 output stored DC power 
	It would have been obvious to one with ordinary skill in the art to have the DC/DC converter of the converter paid to be connected to the battery pack in order to ensure the battery power to be conditioned according to the load requirements. 
However, Teremoto and Yamauchi does not teach buck and boost DC-to-DC converter.
However, Ellerkamp teaches buck and boost DC-to-DC converter [0035].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a buck and boost DC-DC converter in order to maintain a steady level of DC output power.


Regarding claim 20, Teramoto teaches the battery pack comprises battery cells and a battery management system (BMS) (Fig. 3 monitoring unit 22 a-b).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0248376 (Teramoto) in view of US 2016/0111915 (Sellin).

Regarding claim 10, Teramoto and Yamauchi teaches energy generation system of claim 5.
	However, Teramoto and Yamauchi does not teach wherein some micro-batteries are coupled to more than one PV module of the plurality of PV modules.
	However, Sellin teaches some micro-batteries are coupled to more than one PV module of the plurality of PV modules (Fig. 1 PV modules 20A-D are coupled to battery 18A).
.


Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0248376 (Teramoto) in view of US 2019/0109458 (Yamauchi) further in view of US 2015/0180232 (Mino).

Regarding claim 18, Teramoto and Yamauchi teaches claim 13. 
However, Teramoto and Yamauchi does not teach wherein a first micro-battery of the plurality of micro-batteries is configured to supply power to a first backup load and a second micro-battery of the plurality of micro-batteries is configured to supply power to a second backup load different than the first backup load.
However, Mino (US 2015/0180232) teaches wherein a first micro-battery of the plurality of micro-batteries is configured to supply power to a first backup load and a second micro-battery of the plurality of micro-batteries is configured to supply power to a second backup load different than the first backup load [0028-0030, 0081, 0086].
	It would have been obvious to one with ordinary skill in the art to have the plurality of micro batteries to be supplying power to a plurality of loads in order to ensure a steady uninterrupted power supply to plurality loads. 





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836